 
 Exhibit 10.3






CONTANGO ORE, INC.
RESTRICTED STOCK AWARD AGREEMENT
WHEREAS, this Restricted Stock Award Agreement (this “Agreement”) is made as of
January 9, 2020 by and between Contango ORE, Inc., a Delaware corporation (the
“Company”), and Rick Van Nieuwenhuyse (the “Participant”).  Unless otherwise
defined herein, capitalized terms used in this Agreement shall have the same
meaning ascribed to them in the Amended and Restated 2010 Equity Compensation
Plan, as amended (the “Plan”).
WHEREAS, the Participant serves as an executive officer of the Company and the
Participant’s continued service in such capacity is considered by the Company to
be important for the Company’s continued growth and financial success; and
WHEREAS, the Board has determined it appropriate to award the Participant shares
of the Company’s common stock under the Plan, in furtherance of the purposes of
the Plan by providing the Participant with a meaningful incentive to remain as
an executive officer and by securing other benefits for the Company; and
WHEREAS, the Company desires to confirm such stock award and to set forth the
terms and conditions of such award, and the Participant desires to accept such
award and agree to the terms and conditions thereof, as set forth in this
Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1. Stock Award.  The Company hereby awards and issues to the Participant
Seventy-Five Thousand (75,000) shares of the Company’s common stock (the “Issued
Shares”) under and pursuant to the Plan, effective as of January 9, 2020 (the
“Grant Date”).  The following vesting provisions shall be in effect for the
Issued Shares:
(i) The Issued Shares are unvested and subject to forfeiture pursuant to the
terms of this Agreement (the “Restricted Stock”) and are hereby awarded to the
Participant in consideration of the continued service the Participant is to
render the Company over the vesting period set forth in Section 3 of this
Agreement.  The Restricted Stock is subject to all of the applicable terms and
conditions set forth in this Agreement and the Plan, including the transfer
restrictions set forth in Section 4 and the escrow requirements of Section 5.
(ii) Upon the Participant ceasing to be an executive officer or employee of the
Company for any reason (other than on account of death or Permanent Disability),
any unvested Restricted Stock shall be automatically forfeited to the Company
for no consideration and the Participant shall have no further rights with
respect thereto.
2. Participant’s Rights.  Subject to the terms hereof, the Participant shall
have all stockholder rights with respect to all of the Issued Shares subject to
this Agreement, whether or not those shares are at the time held in escrow
hereunder, including (without limitation) the right to vote those shares and to
receive any cash dividends declared thereon.

--------------------------------------------------------------------------------

3. Vesting Schedule.  The Restricted Stock shall vest 37,500 shares on January
6, 2021 and 37,500 shares on January 6, 2022; provided that the Participant
remains in the continuous employment of the Company until such vesting date. 
Notwithstanding the foregoing sentence, the Restricted Stock shall vest
immediately upon the occurrence of either of the following: (i) the occurrence
of a Change of Control (as defined below), or (ii) the date the Participant
ceases to be an executive office or employee of the Company on account of death
or Permanent Disability; provided that, in each instance, the Participant
remains in the continuous employment of the Company until such vesting date or
event.  The terms “Change of Control” and “Permanent Disability” shall mean:
(i) “Change of Control” shall mean (A) any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all or
substantially all, of the assets of the Company and its subsidiaries to any
other person or entity (other than an affiliate of the Company), (B) any person
or entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires or gains ownership or
control (including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power), or
(C) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board of Directors, in each case the result of
which is the termination of your employment due to the elimination of your
position in connection with, and immediately after, the underlying transaction. 
Notwithstanding the foregoing, a Change of Control shall not include a public
offering of the Company’s common stock or a transaction with its sole purpose to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(ii) The term “Permanent Disability” means permanent and total disability within
the meaning of Section 22(e)(3) of the Internal Revenue Code.
4. Restriction on Transfer of Restricted Stock.  Except for the escrow described
in Section 5 or the transfer of the shares of Restricted Stock to the Company or
its assignees in accordance with the terms of this Agreement, none of the shares
of Restricted Stock subject to this Agreement or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until such
shares vest and are thereby released from all forfeiture provisions in
accordance with the provisions of this Agreement.
5. Restricted Stock Escrow.  As security for the faithful performance of the
terms of this Agreement with respect to the Restricted Stock and to insure the
availability of such Restricted Stock for delivery to the Company upon
forfeiture pursuant to the vesting provisions set forth in Section 3, the
Participant agrees to deliver to and deposit with the secretary of the Company,
or such other person designated by the Company (the “Escrow Agent”), as Escrow
Agent in this transaction, a stock assignment duly endorsed (with date and
number of shares blank) in the form attached hereto as Exhibit A, together with
the certificate or certificates evidencing the shares of Restricted Stock; said
documents are to be held by the Escrow Agent and delivered by said Escrow Agent
pursuant to the Joint Escrow Instructions of the Company and the Participant set
forth in Exhibit B attached hereto, which instructions shall also be delivered
to the Escrow Agent.  Subject to the provisions of this Agreement and the Joint
Escrow Instructions, the Participant shall have all rights and privileges of a
shareholder of the Company with respect to the Restricted Stock deposited in
said escrow.
- 2 -

--------------------------------------------------------------------------------

6. Investor Representations.  Participant represents that he/she is acquiring
the Issued Shares for his/her own account for investment and has no present
intent to resell or distribute all or any portion of the Issued Shares.
Participant agrees that the Issued Shares will be sold or otherwise disposed of
only in accordance with applicable federal and state statutes, rules and
regulations.
7. Legends.  The share certificate evidencing the Restricted Stock issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND FORFEITURE PROVISIONS AS SET FORTH IN THAT CERTAIN RESTRICTED
STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT, AS THE SAME MAY
BE AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO SALE,
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THESE SHARES SHALL BE VALID OR
EFFECTIVE UNLESS MADE IN COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF SUCH
AGREEMENT.
8. Adjustment.  All references to the number of Issued Shares in this Agreement
shall be appropriately adjusted to reflect any stock split, stock dividend,
recapitalization or other similar change in the outstanding shares of the
Company’s outstanding common stock effected with the Company’s receipt of the
consideration that may occur after the date of this Agreement as set forth in
the Plan.  Any new, substituted or additional securities or other property
(including cash paid on the shares of Restricted Stock other than as a regular
cash dividend) which is distributed with respect to the Issued Shares pursuant
to the Plan shall be immediately subject to the applicable transfer restrictions
under Section 4 and the applicable escrow requirements under Section 5, but only
to the extent the Issued Shares are at the time covered by such restrictions or
escrow requirements.
9. Tax Consequences.  The Participant understands that under Section 83 of the
Code, the fair market value of the shares of Restricted Stock on the date the
forfeiture restrictions applicable to those shares lapse will be reportable as
ordinary income at that time.  The Participant understands that the Participant
may elect to be taxed at the time the shares of Restricted Stock are issued and
thereby recognize ordinary income equal to the fair market value of those shares
at the time of issuance, rather than when those shares of Restricted Stock
subsequently vest and cease to be subject to forfeiture restrictions. Should the
Participant decide to make such election, the Participant must file the
requisite election form under Section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days after the issuance date of the
Restricted Stock. The form for making this election is attached hereto as
Exhibit D.  Participant understands that failure to make this filing within the
thirty (30) day period will result in the recognition of ordinary income by the
Participant as the forfeiture restrictions lapse.
- 3 -

--------------------------------------------------------------------------------

In the event that the Participant files, under Section 83(b) of the Code, an
election to be taxed upon the issuance of the Restricted Stock and recognize
ordinary income on the issuance date of the Restricted Stock, the Participant
shall at the time of such filing notify the Company of the making of such
election and furnish a copy of the notice to the Company.
THE PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.  PARTICIPANT IS RELYING SOLELY ON PARTICIPANT’S ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE AN 83(b) ELECTION.
The Participant shall make arrangements satisfactory to the Company, or, in the
absence of such arrangements, the Company or any Parent or Subsidiary may deduct
from any payment to be made to Participant any amount necessary, to satisfy
requirements of federal, state, local, or foreign tax law to withhold taxes or
other amounts with respect to the issuance of the Restricted Stock or the
expiration of the forfeiture provisions applicable to the Restricted Stock.
10. No Impairment of Rights.  Nothing contained in this Agreement shall be
deemed to interfere with or otherwise restrict the rights of the Company or the
Company’s stockholders to terminate the employment of the Participant or to
remove the Participant from the Board at any time in accordance with the
provisions of applicable law.
11. Indemnification.  The Participant agrees to hold harmless and indemnify the
Company for any and all liabilities resulting to it through violation by the
Participant of the warranties and representations made by the Participant in, or
other provisions of, this Agreement.
12. Termination.  This Agreement, and the respective rights and obligations of
the Participants hereto, shall terminate upon the earliest to occur of the
following: (i) the expiration of ten (10) years from the date of this Agreement;
or (ii) the agreement among the parties hereto to terminate the Agreement.
13. General Provisions.
(a) This Agreement shall be governed by the internal substantive laws, but not
the choice of law rules, of Delaware.
(b) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to the Participant at his address shown on the Company's
records and to the Company at the address of its principal corporate offices
(attention: President) or at such other address as such party may designate by
ten (10) days' advance written notice to the other party hereto. Any notice to
the Escrow Agent shall be sent to the Company’s address with a copy to the other
party hereto.
- 4 -

--------------------------------------------------------------------------------

(c) The rights of the Company under this Agreement shall be transferable to any
one or more persons or entities, and all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The rights and obligations of the Participant under this Agreement
may not be assigned; however, such rights and obligations shall inure to the
benefit of, and be binding upon, the heirs, executors, administrators of the
Participant’s estate.
(d) Either party’s failure to enforce any provision of this Agreement shall not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement.  The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
(e) The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
(f) The Issued Shares have been awarded to the Participant under the Plan, a
copy of which, together with official prospectus for such Plan, has been
previously provided to the Participant.  All of the terms, conditions, and other
provisions of the Plan are hereby incorporated by reference into this
Agreement.  If there is any conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan shall govern.  The
Participant hereby acknowledges such prior receipt of a copy of the Plan and the
prospectus for the Plan and agrees to be bound by all the terms and provisions
of this Agreement and the Plan (as presently in effect or hereafter amended),
rules and regulations adopted from time to time thereunder, and by all decisions
and determinations of the Board and the Committee made from time to time
thereunder.
(g) Captions in this Agreement are for convenience of reference only and shall
not be considered in the construction hereof.  Words used herein, regardless of
the number and gender specifically used, shall be deemed and construed to
include any other number, singular or plural, and any other gender, masculine,
feminine or neuter, as the context requires.  Any requirement of time made
hereinabove shall be of the essence of this Agreement.
(h) The Participant agrees to take any action the Company reasonably deems
necessary in order to comply with federal and state laws, or the rules and
regulations of the National Association of Securities Dealers, Inc. (the “NASD”)
or any stock exchange or quotation system, or any other obligation of the
Company or the Participant relating to the Issued Shares or this Agreement.
- 5 -

--------------------------------------------------------------------------------

(i) This Agreement shall be binding upon the heirs, executors, administrators,
and successors of the parties.  This Agreement and the Plan constitute the
entire agreement between the parties with respect to the Issued Shares, and
supersede any prior agreements or documents with respect thereto.  No amendment,
alteration, suspension, discontinuation, or termination of this Agreement, which
may impose any additional obligation upon the Company or materially impair the
rights of the Participant with respect to the Issued Shares, shall be valid
unless in each instance such amendment, alteration, suspension, discontinuation,
or termination is expressed in a written instrument duly executed in the name
and on behalf of the Company and by the Participant.


[Rest of page intentionally left blank.  Signature(s) to follow.]
- 6 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
written above.


PARTICIPANT
 
 
/s/ Rick Van Nieuwenhuyse                          
Signature
75,000                                              
Number of Shares
Rick Van Nieuwenhuyse                              
 
 
 
CONTANGO ORE, INC.
 
 
By:      /s/ Leah Gaines                       
Name: Leah Gaines
Title:   Vice President and Chief Financial Officer
 


